Citation Nr: 0207211	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  93-11 472	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbar spine disability, currently evaluated as 40 
percent disabling.  

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to the service-connected 
lumbar spine disability.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965, from February to May 1973 and from June 1977 to 
February 1978.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 decision of the RO.  

In a decision promulgated in March 1995, the Board granted 
service connection for degenerative disc and joint disease of 
the lumbar spine as proximately due to his service-connected 
chronic back strain.  Then, the Board remanded the issue of 
an increased rating for the service-connected low back 
disability to the RO for further consideration.  

In a July 1995 rating decision, the RO assigned a 40 percent 
evaluation for the veteran's service-connected disability 
characterized as back strain with disc and joint disease, 
effective on June 19, 1991.  

Although the RO has returned the case to Board as being on 
appeal from a March 1999 rating action, the claim for 
increase is still in appellate status from the December 1991 
rating decision.  The case has been docketed accordingly.  

The issues of service connection for a cervical spine 
disability and TDIU were initially denied by the RO in the 
March 1999 rating decision.  In addition, the veteran 
appealed a denial of an increased rating for service-
connected residuals of the fractured right second toe.  
However, the veteran withdrew that appeal at a September 2000 
hearing when he testified before the undersigned Member of 
the Board.  

The Board then remanded the case in December 2000, pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), which 
has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), for additional 
action by the RO.  



FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's appeal has been developed.  

2.  The service-connected low back disability is shown to be 
manifested by tenderness, muscle spasm and a functional 
limitation due to pain, resulting in disablement consistent 
with severe lumbosacral strain; neither a separately ratable 
neurological deficit involving the lower extremities due to 
disc disease nor other findings reflective of pronounced 
intervertebral disc syndrome are not demonstrated.  

3.  The veteran's currently demonstrated cervical spine 
spondylosis is not shown to have been caused or aggravated by 
his service-connected back strain and degenerative joint and 
disc disease of the lumbar spine.  

4.  The veteran has established service connection for his 
low back disability, currently rated as 40 percent disabling, 
and for the residuals of a fracture to the second toe of the 
right foot, currently rated at noncompensable level.  The 
veteran's combined disability evaluation is 40 percent.  

5.  The veteran is shown to have earned an Associate's 
Degree, to have had occupational experience as a truck 
driver, oil field worker, production line worker and security 
guard, and to have last worked full-time in January 1992.  

6.  The veteran's service-connected disabilities by 
themselves are not shown to be of be productive of a level of 
disablement that would preclude him from obtaining and 
retaining a substantially gainful employment consistent with 
his educational and occupational background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected back strain and 
degenerative joint and disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.49, 4.71a including Diagnostic Codes 5003, 5010, 
5285, 5286, 5289, 5292, 5293, 5295 (2001).  

2.  The veteran's cervical spine disability is not 
proximately due to or the result of the service-connected 
lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).  

3.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remands, informed the veteran of the information 
and evidence needed to substantiate his claims.  
Additionally, the veteran was sent a VCAA notification letter 
in May 2001.  Thus, VA has met its duty to inform the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO obtained the evidence requested in the remand 
in December 2001.  The veteran indicated that he had not been 
treated at any other facilities.  The veteran has not 
referenced any unobtained or obtainable evidence that might 
aid his claim.  

Additionally, the veteran was afforded a VA examination in 
April 2001.  The examination report discloses that the 
examiner responded to the Board's questions posed in the 
December 2001 remand, reviewing the claims folder in the 
process, and providing complete rationales for the medical 
opinions expressed therein.  

In addition, the Board notes that the veteran withdrew his 
representation in February 2001, and VA sent him a letter to 
inquire whether he desired new representation.  An internal 
notation dated on February 5, 2002 indicated that the veteran 
did not respond.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

For the reasons previously set forth, the Board finds that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist the 
veteran.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Lumbar and Cervical spine

The veteran first served on active duty from January 1962 to 
January 1965.  The entrance examination report, dated in 
January 1962, shows that his spine was clinically evaluated 
as normal.  

Other service medical records show that the veteran 
complained of having low back pain and was evaluated for 
physical therapy in June 1964.  At that time, the examiner 
reported that the veteran stated that he could not recall 
ever injuring his back, but had developed low back pain such 
that he could almost not get out of bed.  

The veteran's complaints continued in August and September 
1964, and he was assessed with low back syndrome secondary to 
muscle strain.  The examiner, on September 10, 1964, noted 
that there was no limitation of motion or tenderness.  

A subsequent treatment note, dated on September 28, 1964, 
shows that the veteran reported having had intermittent low 
back pain since a back injury he sustained during heavy 
lifting two years prior thereto.  

The separation examination report is dated November 1964.  
The examiner found that the veteran had full range of motion 
of his back with no spasm or tenderness.  The examiner also 
found that the x-ray examination revealed a defect of the 
right lamina of S1, but noted that it might not have been 
related to the veteran's backache.  No other defect of the 
spine was noted.  

A September 1965 VA examination report shows that the veteran 
complained of having pain in the small of his back, 3 to 4 
times per year, which lasted 2 to 3 weeks in duration.  The 
examiner found no limitation of motion of the low back, spasm 
or neurological findings.  Straight leg raising was negative, 
but there was some pulling at his gluteal area at 75 degrees.  
The diagnosis was that of chronic back strain, slight.  

In October 1965, the RO established service connection for 
low back strain and assigned a noncompensable evaluation.  

The veteran's February 1973 enlistment examination from his 
second period of active service shows no disorders of his 
spine.  However, subsequent service medical records, dated in 
February 1973, reveal that the veteran again complained of 
having low back pain and reported that he had a birth defect 
of his back.  

Additional service records dated in May 1973 show that the 
veteran had a history of back trouble since childhood and 
that this back condition made him incapable of meeting the 
physical demands of Marine Corps training.  He was discharged 
in May 1973 for a defective attitude.  The recommendation for 
this discharge specifically concluded that he had no physical 
or mental condition which would warrant discharge from the 
military for reason of physical disability.  

The veteran had a third period of service, from June 1977 to 
February 1978.  However, he was given a Chapter 14 discharge 
for a fraudulent entry for failure to report his prior 
service and other civilian actions taken against him.  His 
exit examination in December 1977 showed no defect of his 
spine.  

The evidence subsequent to service shows that the veteran was 
awarded non-service-connected pension benefits in February 
1984.  The RO noted that the veteran sustained acute traumas 
in an August 1983 motor vehicle accident, resulting in 
cervical and lumbar subluxations.  


Lumbar spine

In a December 1991 rating decision, the RO determined that an 
increased evaluation for the service-connected low back 
strain and secondary service connection for degenerative disc 
and joint disease of the lumbar spine were not warranted.  

Subsequently, secondary service connection for degenerative 
joint and disc disease of the lumbar spine was granted in a 
March 1995 decision promulgated by the Board.  The RO then 
assigned a 40 percent rating under Diagnostic Codes 5295-5293 
in a July 1995 rating action.  

The severity of a lumbar spine disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Part 4 (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155, and utilize separate diagnostic codes to identify the 
various disabilities.  38 C.F.R. Part 4.  

The Board notes that Diagnostic Code 5003 evaluates 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, limitation of motion of the lumbar spine, under 
Diagnostic Code 5292.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a maximum 40 
percent evaluation is assigned for severe limitation of 
motion of the lumbar spine, moderate limitation is assigned a 
20 percent rating, and slight limitation is assigned a 10 
percent evaluation.  

The veteran's service-connected low back condition has been 
rated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295-5293.  

Diagnostic Code 5293 lists criteria used in evaluating 
intervertebral disc syndrome.  Pronounced syndrome disability 
is rated as 60 percent disabling when persistent symptoms are 
present compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A severe disability, that is, one with recurrent attacks and 
with intermittent relief, is evaluated as 40 percent 
disabling.  A 20 percent evaluation is assigned for a 
moderate disability with recurring attacks, and a 10 percent 
rating is assigned for a mild disability.  

Diagnostic Code 5295 lists criteria used in evaluating 
lumbosacral strain.  Those criteria stipulate that severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osetoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion is evaluated as 40 percent disabling.  A 
lumbosacral strain disability productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, is evaluated as 20 
percent disabling; while a disability productive of 
characteristic pain on motion is evaluated as 10 percent 
disabling.  Where slight subjective symptoms only are 
present, a zero percent rating is assigned.

The evidence subsequent to service includes October 1991 VA 
treatment notes, which reveal that the veteran had minimal 
limitation of motion of his low back, that he evaluated his 
low back pain as 3, on a scale of 1 to 10, and later as 5 out 
of 10, and that there was evidence of back spasm.  

A December 1991 physical therapy treatment record shows that 
the flexion and extension of his low back was within normal 
limits, but that there was moderate limitation of motion in 
all other planes.  

A February 1992 VA treatment note shows that the veteran's 
flexion was to 45 degrees, with no evidence of spasm.  

An April 1992 VA examination report shows that spasms were 
absent and that the veteran's range of motion was that of 5 
degrees of flexion, extension, and side to side motion, 
because he stated that he could not complete range of motion 
testing.  

An August 1992 "Attending Physician's Statement" form shows 
that the veteran was diagnosed with "degenerative 
arthritis," that he was not employable, that he would never 
be employable, and that he was restricted from prolonged 
walking, standing, and that no bending or lifting was 
allowed, from August 5, 1992 to February 5, 1993.  

The report of a Social Security disability examination in 
September 1992 shows that the veteran could lift 50 lbs. 
occasionally and 25 lbs. frequently; that he could stand, 
walk and sit up to 6 hours in an 8 hour shift; and that no 
postural or manipulative motions were imposed.  The veteran 
manifested no range of motion limitations except forward 
flexion to 45 degrees.  His back was also noted to be tender.  

A September 1992 VA examination report shows that the veteran 
had 25 degrees of forward flexion, no degrees of lateral 
bending, 25 degrees of lateral flexion on the right, and 15 
degrees on the left.  There was tenderness of the low back.  
The patellar and Achilles reflexes were symmetrically 
reactive.  

In a July 1993 decision, an Administrative Law Judge 
determined that the veteran was not employable, as that term 
is defined by the Social Security Administration. This 
determination was based on the finding that the veteran had a 
severe combination, including pain, of musculoskeletal 
impairments, and mental impairments.  

An October 1993 VA examination report shows that the veteran 
had 40 degrees of forward flexion, 25 degrees of backward 
extension, 35 degrees of rotation, and 15 degrees of lateral 
bending.  There was tenderness and demonstrable spasm of the 
low back.  

A March 1995 VA examination report shows that the veteran had 
10 degrees of forward flexion, no backward extension and 5 
degrees of lateral bending.  

A June 1998 VA examination report shows that the veteran had 
inconsistent decreased motion of his lumbar spine.  The 
examiner noted that, when seated, the veteran could reach his 
proximal tibia, but when standing, his forward flexion was 
only 40 degrees, which was barely to the superior pole of the 
patella.  There was pain and tenderness of the low back and 5 
degrees of both extension and lateral bending.  

In April 2001, the veteran was examined by VA in conjunction 
with development requested as part of the remand in December 
2000.  

The VA examiner noted that the veteran complained of having 
daily pain, all day, and pain that would awaken him from 
sleep.  He described pain radiating down both upper and lower 
extremities.  The examiner noted, however, that in trying to 
get the veteran to be specific about where the pain was 
located, no radicular pattern of pain was able to be 
discovered, because the pain seemed to involve the entire 
aspect of the upper and lower extremities.  

The veteran also reported having diffuse numbness and 
weakness, in general, involving both upper and lower 
extremities.  The veteran also reported impairment in normal 
function of his bladder and bowel for many years.  He also 
reported being treated with braces, pain relievers and 
physical therapy, but felt that physical therapy caused a 
worsening of his condition.  

The VA examiner noted that the veteran was diffusely tender 
in the lower back, that motion was absent at all directions, 
and that any motion was at the hips.  The impressions, in 
pertinent part, were lumbosacral spondylosis, moderate, 
herniated discs at L1-L2, L4-L5, and L5-S1, and 
polyneuropathy of both upper and lower extremities.  

With respect to the specific issue raised in the remand, the 
examiner stated:  

It [was his] opinion that the veteran 
[did] not have symptoms compatible with a 
sciatic neuropathy.  The pain [was] too 
diffuse, the sensory changes [were] also 
too widespread, and there [was] no 
inequality of the Achilles reflexes.  
Limited motion of the lumbosacral spine 
[could] be attributed to both muscle 
spasms and pain, but [was] a nonspecific 
finding as far as sciatic involvement 
[was] concerned.  

The examiner also found that there was a history of low back 
strain in 1964 during service and back pain in 1973 during 
service, but that no injury was described.  

There also were noted to be records of injuries to the spine 
from a fall from a ladder in February 1982 and a motor 
vehicle accident in August 1983, subsequent to service.  

Here, the Board determines that the veteran's service-
connected lumbar spine disability is shown to be 
appropriately rated as 40 percent disabling under the 
provisions of Diagnostic Code 5295, which contemplates a 
severe disablement for lumbosacral strain.  Butts v. Brown, 5 
Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

Specifically, the Board finds that the veteran is not shown 
to manifest findings of sciatic neuropathy or other related 
lower extremity neurological deficit that is contemplated by 
the criteria of Diagnostic Code 5293 for rating of 
intervertebral disc syndrome.  

The Board finds the April 2001 examination report 
particularly probative in this regard.  The examiner reviewed 
the veteran's claims folder, including his service medical 
records, performed a physical examination, and concluded that 
the findings on examination did not support a conclusion of 
sciatic neuropathy.  

The examiner added significantly that the veteran's limited 
motion could be attributed to both muscle spasms and pain, 
but was a nonspecific finding as far as sciatic involvement 
was concerned.  See also VAOPGCPREC 36-97 (December 12, 1997) 
(outlining symptomatology consistent with sciatic neuropathy 
under Diagnostic Code 5293).  He also noted that the 
veteran's reflexes were equal and active and that he had no 
specific sensory deficit in the lower extremities that could 
be attributed to disc disease.  

The Board has considered the veteran's complaints of pain, 
the findings low back tenderness and muscle spasm and the 
resulting functional loss due to pain in determining that a 
rating higher than 40 percent is not assignable for the 
service-connected low back disability.  

The Board also finds that no evidence has been presented of 
"exceptional or unusual" circumstances to indicate that the 
provisions of the rating schedule would be inadequate to 
compensate the veteran for the average impairment of earning 
capacity in this matter.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Thus, referral for extraschedular consideration 
would not be required.  Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  


Cervical spine

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A careful review of the veteran's service medical records 
shows that there were no complaints, findings or diagnoses of 
a cervical injury or disability during any period of active 
duty or for many years thereafter.  

The veteran testified at the recent hearing in December 2000 
that he was told that his cervical and lumbar problems were 
"definitely connected."  His representative argued that a 
VA examiner had refused to provide the veteran with such a 
statement and requested that the veteran be afforded a VA 
examination to address this question.  

The veteran was afforded the requested VA examination in 
April 2001.  As part of the examination, the examiner 
obtained medical history from the veteran.  At this time, the 
veteran stated that he had injured his neck and lower back 
during "a fall of about 35" feet while he was in the Marine 
Corps and that he had spent four months in a hospital as a 
result of that fall.  

With respect to the issue of whether the cervical spine 
disorder was related or due to his service-connected lumber 
spine disability, the examiner concluded as follows:

Regarding the veteran's contention that 
the cervical spine condition [was] 
secondary to and caused by his service-
connected lumbar disorder, it [was his] 
opinion that this [was] not the case.  In 
my experience as an orthopedic surgeon, 
dealing with spine conditions for over 30 
years, it [was his] opinion that the 
cervical condition developed 
independently of the lumbar condition.  
There [was] nothing about lumbar 
spondylosis or herniated discs or nerve 
root compression which would cause any 
development of cervical disc disease or 
cervical spondylosis or cervical 
neuropathy.  

The examiner further found that the service medical records 
did not reveal any neck injury or neck symptoms and that, 
although low back strain and low back pains were noted, no 
injury was described.  The examiner therefore concluded that 
the medical records did not support the claim of a severe 
injury sustained in service.  

Noting that there were records of injuries to the spine from 
a fall from a ladder in February 1982 and a motor vehicle 
accident in August 1983, the examiner further found that 
these would be the first indications of any neck problems and 
would be considered possible precipitating causes for 
subsequent neck symptoms.  

Thus, the Board determines that the preponderance of the 
evidence is against the claim of service connection for a 
cervical spine disorder, either on a direct basis as the 
result of claimed injuries sustained during service or as 
secondary to his service-connected low back disabilities.  

The veteran also asserted in this case that his cervical 
spine condition is due to the already service-connected 
lumbar spine disability.  The Board has considered both the 
veteran's lay statement and his testimony at his December 
2000 hearing.  However, this evidence does not outweigh the 
extremely probative April 2001 VA examination report and 
opinion.  

The Board also notes that the veteran was asked at his 
December 2000 hearing if there was any other medical evidence 
to support his contentions, such as private medical reports, 
and the veteran indicated there was not.  See generally 
Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has a regulatory duty under 38 C.F.R. § 3.103(c)(2) 
to suggest the submission of evidence which the claimant may 
have overlooked and which may be to his advantage).  

Accordingly, as the preponderance of the evidence is against 
the claim, the Board finds that secondary service connection 
for a cervical spine disorder is not warranted.  


III.  TDIU

The RO found, in a March 1999 rating decision, and then in a 
May 2001 statement of the case, that a TDIU rating was not 
warranted, as the veteran's service-connected disabilities 
did not meet the 60 percent schedular threshold and because 
there were no exceptional factors that warranted referral for 
extraschedular consideration.  

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15.  

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).  

The service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to the age of the veteran or unemployability attributable 
thereto.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is the product of advanced age 
rather than the result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.  

Additionally, if a veteran is determined to be unemployable 
due solely to service-connected disabilities, but does not 
meet the schedular criteria of 38 C.F.R. § 4.16(a), the TDIU 
claim should be submitted to the Director, Compensation and 
Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b). 

Under this subjective standard, if the veteran is 
unemployable by reason of his service-connected disabilities, 
occupational background, and other related factors, an extra-
schedular total rating may also be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In this case, the veteran's only service-connected 
disabilities are his lumbar spine disability, rated as 40 
percent disabling, and the residuals of a fracture of the 
second right toe, rated as noncompensably disabling.  Since 
his combined disability rating is 40 percent, he does not 
meet the schedular criteria of § 4.16(a).  

The record also shows that the veteran is receiving Social 
Security disability benefits due in part to his many non-
service-connected musculoskeletal conditions resulting in 
pain and mental illness.  

Although a July 1993 decision shows that an Administrative 
Law Judge determined that the veteran was not employable for 
the Social Security Administration purposes, this decision in 
and of itself cannot serve to establish that the veteran is 
unemployable due to solely his service-connected 
disabilities.  

It is noted in this regard that the veteran has earned an 
Associate's Degree and has employment experience that is not 
inconsistent with the performance of sedentary employment.  
The Board finds, based on its review of the medical evidence, 
that the service-connected disabilities alone are not shown 
to be of such severity as to preclude the veteran from 
performing substantially gainful employment.  

The evidence considered in this regard includes the VA 
examination reports, which show that the veteran's service-
connected low back disability is productive of a functional 
loss of varying severity that, the Board finds, would not 
prevent him from doing work of a more sedentary nature as 
indicated by his educational background.  

As such, his service-connected disabilities themselves have 
not been determined to produce an unusual or exceptional 
disability picture that would render him unemployable so as 
to warrant referral for extraschedular consideration.  38 
C.F.R. § 4.16(b).  Accordingly, the Board concludes the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



ORDER

An increased rating greater than 40 percent for the service-
connected residuals of back strain with degenerative joint 
and disc disease of the lumbar spine is denied.  

Secondary service connection for a cervical spine disorder is 
denied.  

The claim for a total rating based on individual 
unemployability by reason of service-connected disability is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

